Title: To Benjamin Franklin from the Comte, Comtesse, and Vicomte de Vergennes, 1 December 1784
From: Vergennes, Charles Gravier, comte de,Vergennes, Anne Viviers Testa, comtesse de,Vergennes, Louis-Charles-Joseph Gravier, vicomte de
To: Franklin, Benjamin


				
					Vlles. le 1er. Xbre. 1784.
				
				M. le Cte. Made. la Csse. et M. le Vte. Louis De Vergennes ont l’honneur de faire part à Monsieur francklin, que Made. la Vsse. Louis De Vergennes est heureusement accouchée aujourd’hui d’une fille.
			